Pee Curiam,
This issue was awarded to determine the validity of a paper purporting to be the last will of Elizabeth A. Heath which was contested on the grounds of testamentary incapacity and undue influence. The evidence, which is quite voluminous, involved questions of fact which were necessarily for the jury, and the case was accordingly submitted to them with instructions which, on the whole, appear to be adequate and free from any error that requires a reversal of the judgment.
*54There was no error in affirming plaintiffs’ third and fourth points, recited in the first and second specifications, nor in the qualified answers given to defendant’s sixth and seventh points, recited in the third and fourth specifications. In view of the facts which the testimony tended to prove, and the form in which these points were presented, the answers were not improper or erroneous.
Considered in their relation to other portions of the charge, the excerpts, recited in the fifth to seventh specifications, inclusive, are free from substantial error. The subjects of complaint in the remaining thirty specifications are the learned judge’s rulings on questions of evidence referred to therein respectively. A careful consideration of these has not convinced us that any of them should be sustained. In conducting the trial of cases such as this, passing upon the relevancy of evidence, the order of its admission, the mode of examining witnesses, etc., very much must be left to the sound discretion of the trial judge. It is incumbent on the party complaining not only to point out technical error but to satisfy us that he or she was prejudiced thereby. Innoxious error is no ground of reversal. A careful consideration of this record has not satisfied us that there is any such error therein as would justify a reversal of the judgment. A detailed discussion of the very numerous specifications of error is unnecessary. It would consume much time to no useful purpose.
Judgment affirmed.